Citation Nr: 1231381	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-06 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.  He received decorations to include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

As previously discussed, in March 2007 the Veteran requested a personal hearing before a member of the Board.  Prior to any such hearing being held, however, the Veteran withdrew his hearing request in writing in September 2007.

This appeal was previously before the Board in October 2009, at which time it was remanded for a VA examination regarding the low back; the TDIU issue was also remanded because it was inextricably intertwined.  The Veteran was afforded a VA examination in January 2010.  

This appeal was most recently before the Board in April 2011, at which time it was reopened, and remanded to request outstanding service treatment records.  Following requests through the National Personnel Records Center, and calls to the specific locations, the Veteran was notified that his records had not been obtained, and in March 2012 the RO issued a formal finding of unavailability.  Although the requested development has been completed, the Board finds that another remand is necessary for the reasons discussed below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Low Back

The Veteran reported that he injured his low back in service, and provided several alleged incidents of injury.  Specifically, he discussed injuring his back when working on a gym detail in Millington, Tennessee, in 1969.  He explained that he was lifting heavy weights on a bar, when the weight slipped because the pin was not locked, causing him to fall to his knees and experience back pain.  He reported that he was taken to sick call where he was told he had a severe back strain, treated with Aspirin and assigned light duty.  The Veteran also reported that while in Vietnam he worked on sandbag duty, and recalled experiencing back pain with lifting.  He explained that while in Cherry Point, North Carolina, he was beaten by three Marines.  

In addition, a statement from the Veteran's ex-wife, to whom he was married during service, indicates that the Veteran experienced back pain such that there were times she helped him from bed or into the shower.  She reported that his back problems were present in Millington and Cherry Point.  She recalled the Veteran going to sick bay and being provided aspirin, light duty and an exercise chart in 1970-71.  She indicated that when they moved to Memphis in approximately 1971-72 the Veteran had his back X-rayed and it was suggested that he have surgery, although he declined due to the involved risks.

As the Veteran's representative has emphasized, these lay statements are consistent, and there is an additional notation in a treatment record that the Veteran reported injuring his back while in service, which was made in 2001, prior to his claim on appeal.  The Board finds that the Veteran is both competent and credible in his reports of in-service back injuries.  

In January 2010 the Veteran was afforded a VA examination for his low back, wherein he was diagnosed as having myofascial lumbar syndrome secondary to facet degenerative joint disease and degenerative disc disease.  The examiner indicated that without service treatment records documenting the injury, he could not provide an opinion without resorting to speculation.  

The Board, however, based on the evidence of record, finds that the Veteran is credible in his reports of in-service injuries to his low back.  As such, the Board finds that remand for another VA opinion is necessary, wherein for purposes of providing a nexus opinion, the examiner accepts as true the reported in-service injuries, and opines as to whether any in-service incident or the incidents together are at least as likely as not to have caused the Veteran's current low back disability.  

TDIU

The Veteran has claimed entitlement to a TDIU.  The Veteran finished the eighth grade, and did not attain his GED.  He worked for thirty years as a carpenter, and has been unemployed since approximately 2000.  He reported that he quit working due to physical problems and his attitude.  His service-connected PTSD is currently rated as 70 percent disabling.  

The Veteran was afforded a December 2006 examination for employability status, which concluded that the Veteran's carpentry work would be adversely affected because of his painful stiff left knee and intermittent complaints of low back strain.  The Veteran was also afforded VA psychiatric examinations for his only service-connected disability, PTSD to include the most recent ones in January 2007, and November 2007, with a January 2008 email addendum opinion, and June 2008 addendum report, wherein the examiners addressed the question of employability.  

The January 2007 examiner opined that the Veteran was not unemployable because of PTSD, and that he may be unable to work, but that this had to do with his physical problems rather than his mental problems.  The examiner diagnosed PTSD, depressive disorder, and alcohol abuse on Axis I, and personality disorder on Axis II, and opined that the depression stemmed in part from PTSD, as well as from the Veteran's choice to isolate himself.  The examiner opined that the Veteran was not unemployable because of his PTSD, and discussed how the Veteran had indicated a desire to return to work if it were not for physical problems.  
The November 2007 psychiatric examiner reviewed the Veteran's medical history including that he was in a severe accident wherein his leg was pinned and he required surgery and rehabilitation, after which he stopped working.  The examiner indicated that the Veteran's personality disorder, alcohol abuse and depression were the most debilitating mental conditions, although the PTSD did contribute some to his overall social and occupational dysfunction.  The examiner indicated, however, that although the Veteran's PTSD was the only service-connected disability, the other mental health conditions aggravated the PTSD and vice versa.  The examiner opined that the Veteran was not unemployable solely due to the PTSD.  

The January 2008 email addendum opinion attempted to separate which symptoms were attributable to which mental health disorders.  In a June 2008 addendum, the examiner indicated that he had previously concluded that the Veteran was diagnosed with multiple disorders and it was difficult to delineate symptoms because there was some overlap between the different diagnoses' symptoms.  The examiner then listed symptoms that the Veteran endorsed, which he attributed to PTSD, including nightmares, avoidance, sleep disturbance, hypervigilance, and exaggerated startle response.  He opined that the Veteran's anger, aggression, concentration problems and social isolation related mainly to the Veterans' personality disorder, alcohol abuse and depressive disorder.  Based on a review of his previous examination discussing the Veteran's reports that he often called in sick when he was working if he was frustrated with others, and that people got on his nerves, the examiner indicated that the primary occupational problems related to anger and aggression, concentration problems and social isolation.  He concluded that these were linked primarily to the Veteran's personality disorder, alcohol disorder and depressive disorder.  The examiner indicated that the PTSD symptoms listed above would not prevent the Veteran from working as a carpenter based on their reported frequency and severity.  He also discussed the Veteran's indication that he would still work if it were not for his physical problems.   

The Veteran's representative has asserted that the opinions provided by the psychiatric examiners are inadequate in discussing the Veteran's employability in relation to his PTSD.  The Board notes that where it is not possible to separate the effects of service-connected from nonservice-connected conditions, all symptoms must be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board observes that the January 2007 examiner indicated that the other mental health disorders aggravated the PTSD, and the more recent examiner acknowledged that there was some overlap in symptoms, and used language such as "relate mainly" or "linked primarily" when attempting to differentiate symptoms based on diagnosis.  Given the current medical opinions, the Board finds that all of the Veteran's psychiatric symptoms must be considered to be part of the service-connected psychiatric disability picture for purposes of providing the opinion regarding employability.  

A VA examination is necessary to determine the effect of the Veteran's service-connected disabilities on his employability.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  As such, and in light of the inextricably intertwined claim for service connection for a low back disability, the Board finds that another VA examination regarding the Veteran's employability in consideration of his service-connected disabilities should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the examiner who conducted the January 2010 examination for an addendum regarding the low back disability, if available.  If that individual is no longer available, any medical professional can provide the following opinion. 

The examiner should render an opinion as to whether it is at least as likely as not that any currently shown low back disability is related to service.  For purposes of rendering the opinion, the examiner should accept as true the Veteran's reported in service injuries to his low back.  A rationale should be provided.  

If the examiner finds that the low back is at least as likely as not related to service, then he should opine as to its effects on the Veteran's employability, and whether it is at least as likely as not that it renders him unable to follow or maintain substantially gainful employment, and if so, specify the date the Veteran became unable to secure or follow substantially gainful employment.  

2.  After undertaking any additional indicated development, including a psychiatric examination if warranted, adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


